Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hearn Insulation and Improvement Company, Inc., appeals the district court’s order denying its motion for attorney’s fees incurred in its action against Carlos Bonilla and his company, Premium Construction Services Corporation. We have reviewed the record and the briefs submitted by the parties, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hearn Insulation and Improvement Co., Inc. v. Bonilla, No. 8:09-cv-00990-AW, 2011 WL 220091 (D.Md. Jan. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.